Citation Nr: 1606865	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-15 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral ankle disorder (claimed as bilateral os trigonum). 

2.  Whether new and material evidence has been received to reopen service connection for headaches (claimed as migraines), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1987 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO St. Petersburg, Florida, which, in pertinent part, denied service connection for a bilateral ankle disorder (claimed as os trigonum) and denied reopening service connection for headaches. 

The Board has reframed the issue of service connection for a bilateral ankle disorder as reopening of service connection for a bilateral ankle disorder.  It appears as though the RO has previously construed the Veteran's August 2009 bilateral os trigonum claim as a new issue rather than a claim to reopen service connection for a bilateral ankle disorder.  In December 2009, the RO denied the claim for service connection for bilateral os trigonum, and the Veteran filed a timely notice of disagreement.  The Board finds that, after a thorough review of the record and procedural history, the proper issue is whether new and material evidence has been received to reopen service connection for a bilateral ankle disorder, as the record shows the current claim is grounded upon the same factual bases as the claim previously denied in the October 2000 rating decision.  In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue; therefore, the Veteran is not prejudiced by the December 2009 rating decision denying service connection for bilateral trigonum as the Board may consider the issue of reopening service connection based on new and material evidence regardless of the RO's determination as to that issue.  

In a February 2015 statement, the Veteran wrote she "would like to continue the NOD December 16, 2009 for migraines only."  An August 2010 notice of disagreement listed bilateral os trigonum, bilateral hallux valgus, and chronic headaches (migraines).  The bilateral hallux valgus issue was subsequently granted by the RO.  The Board asked the representative to clarify whether the February 2015 statement was a withdrawal of the appeal for the bilateral ankle disorder (os trigonum).  In a January 2015 response, the representative wrote the Veteran wished to proceed with the appeal for bilateral os trigonum. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence. 

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  An October 2000 rating decision denied service connection for bilateral ankle pain, effectively finding that there was no current ankle disability.  

2.  The Veteran did not appeal the October 2000 rating decision after being notified of the appellate rights, and no additional evidence was received within one year of the decision.  

3.  No new evidence received since the October 2000 rating decision relates to an unestablished fact of a current bilateral ankle disability that is necessary to substantiate a claim for service connection.   

4.  An October 2000 rating decision denied service connection for headaches (now claimed as migraines), effectively finding that the disability was not incurred in or aggravated by military service.  

5.  The Veteran did not appeal the October 2000 rating decision after being notified of the appellate rights, and no additional evidence was received within one year of the decision.  

6.  Evidence received since the October 2000 rating decision contains evidence not previously considered that has some tendency to establish headaches were worsened or aggravated by service.  


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying service connection for a bilateral ankle disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2015).

2.  New and material evidence has not been received to reopen service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The October 2000 rating decision denying service connection for headaches became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 
20.1103 (2015).

4.  Evidence received since the October 2000 rating decision is new and material to reopen service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
 (5) effective date of the disability.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.   

In August 2009, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what constitutes new and material evidence, why service connection for a bilateral ankle disorder and headaches were denied and what new and material evidence would be necessary to reopen the claim, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The August 2009 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, the Veteran received a VA examination in September 2009.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of whether new and material evidence has been received to reopen service connection for a bilateral ankle disorder and headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Reopening Service Connection for Bilateral Ankle Disorder

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's bilateral os trigonum is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013).  

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C.A. §§ 1110, 1131, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).  A congenital "defect" is not a disability for VA compensation purposes.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90; Monroe, 4 Vet. App at 515. 

In the October 2000 rating decision, the RO denied service connection for a bilateral ankle disorder, and effectively based the denial on the lack of a current disability.  The appellant did not submit a timely notice of disagreement to the October 2000 rating decision and no new and material evidence was received during the one year appeal period; thus the October 2000 rating decision denying service connection for a bilateral ankle disorder became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  

New evidence received since the issuance of the October 2000 rating decision includes a post-service VA magnetic resonance imagining (MRI) series from August 2001, which reflects incidental findings of bilateral os trigonum.  VA also received a medical treatise, submitted by the Veteran, from the American College of Foot and Ankle Surgeons, which reveals the os trigonum is an extra (accessory) bone that sometimes develops behind the ankle bone (talus), and the presence of an os trigonum in one or both feet is congenital (present at birth).  See November 2015 appellant's brief.  Os trigonum is defined as "an external tubercle at the back of the talus, sometimes occurring as a separate bone.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1639 (32nd ed. 2012).  By necessary logical inference, as well as the medical article from American College of Foot and Ankle Surgeons, as a congenital defect (as opposed to a disease), viewed in the context of 38 C.F.R. § 3.303(c), bilateral os trigonum is not a disability for VA disability compensation benefits purposes.  There is no additional new evidence of current bilateral ankle disability, so, while the August 2001 MRI os trigonum findings are new, this evidence, itself or when considered with previous evidence of record, does not have any tendency to show a current ankle disability (apart from service-connected bilateral hallux valgus and related symptoms) for VA disability compensation benefits.  The new findings of congenital defect of bilateral os trigonum do not show a current ankle disability (the basis for the prior final decision); the new evidence only shows a congenital "defect" that, by law, is not a disability.  See 
38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90; Monroe at 515; Quirin at 394.   
    
Subsequent to the October 2000 final denial of service connection for a bilateral ankle disorder, while post-service VA and private treatment records reflect treatment for symptoms of bilateral ankle pain, even when considered with all the evidence of record, any new evidence received is cumulative in that it has no tendency to show a current disability.  During a September 2009 VA examination, the Veteran advanced experiencing the onset of bilateral foot pain during service, which was attributed to running and physical therapy.  The VA examiner noted treatment with shoe inserts and pain medication, and diagnosed bilateral pes planus, bilateral joint disease of the knees, and a right shin splint.  The VA examiner did not diagnosis a bilateral ankle disability.  

Various private treatment records reflect treatment for bilateral ankle pain.  A May 2012 private treatment record reflects the Veteran sought treatment for bilateral foot pain, and was subsequently diagnosed with bilateral plantar fasciitis.  A July 2012 private treatment letter reflects a private examiner opined bilateral ankle symptoms were due to the pes planus deformity.  See July 2012 private treatment letter.  

Subsequently, the Veteran has asserted experiencing "persistent foot and ankle injuries during her time in service," including ankle sprains.  See November 2015 appellants brief.  Evidence of bilateral ankle pains in service was previously of record and considered at the time of the prior denial, and has also been analyzed and rated in the 30 percent rating for service-connected bilateral pes planus.  The material question is whether the Veteran has a current bilateral ankle disability; there is no new evidence suggesting that she does.  The Board notes, as discussed above, an August 2001 MRI revealed incidental findings of bilateral os trigonum; however, os trigonum is a developmental or congenital defect and is not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  No new and material evidence has been received with respect to a current, compensable bilateral ankle disability.  

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Other than the evidence discussed above, the evidence associated with the claims file subsequent to the October 2000 rating decision does not include any additional evidence relevant to a current bilateral ankle disability.  

Under these circumstances, the Board finds that new and material evidence to reopen service connection for a bilateral ankle disorder has not been received.  As such, the RO's October 2000 rating decision remains final, and the appeal to reopen must be denied.  As the evidence has not fulfilled the threshold burden of being new and material evidence to reopen the finally disallowed issue, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Reopening Service Connection for Headaches 

The October 2000 RO rating decision also denied service connection for headaches, effectively finding the disability was not incurred in or aggravated by service.  As no notice of disagreement or new and material evidence was received within one year as to either issue, the October 2000 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the October 2000 rating decision, a July 2011 private treatment record reflects the Veteran reported headaches that preexisted service had worsened in severity proximately due to in-service assaults.  As the July 2011 private treatment record reflects some tendency to establish that the Veteran's preexisting headaches were worsened or aggravated by service, such evidence relates to an unestablished fact of a possible nexus as to headaches and service, and could reasonably substantiate the issue of service connection for headaches (migraines).  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for headaches.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen service connection for a bilateral ankle disability is denied.  

The appeal to reopen service connection for headaches is granted.  


REMAND

Service Connection for Headaches 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

In this case, the evidence shows preexisting severe headaches were "noted" at service entrance.  As the preexisting severe headaches were "noted" at service entrance, to prevail on the issue of service connection, the evidence must show the preexisting headaches, now claimed as migraines, permanently worsened during service, that is, was "aggravated by" service.  See 1153 (West 2014); 38 C.F.R. 
§ 3.306 (2015).

The Veteran contends generally that the preexisting chronic headaches, now claimed as migraines, where aggravated by service.  See November 2014 appellant's brief.  Specifically, in an October 2015 statement, the Veteran conveyed that, although chronic headaches existed prior to service, in-service assaults aggravated the preexisting disability.  The Board notes the Veteran is service connected for posttraumatic stress syndrome rated at 50 percent disabling as established by an in-service assault stressor(s).        

The May 1987 enlistment examination reflects the Veteran reported severe headaches, and the VA examiner noted "frequent headache - migraine."  See May 1987 report of medical history.  Numerous service treatment records reflect the Veteran sought treatment for headaches and/or migraines throughout service.  A January 1989 service treatment record reflects the Veteran sought treatment for an in-service assault, including being hit in the head and slapped "several times."  Post-service VA and private treatment records also reflect treatment for headaches and/or migraines.  A July 2011 private treatment record reflects the Veteran reported experiencing migraines for over thirty years, including prior to service, and that the migraines had worsened in severity over the past fifteen years, which the Veteran attributed to the in-service assaults.  As such, an examination would assist the Board in its determination as to whether the headache condition is entitled to service connection.  For these reasons, a remand would assist the Board in obtaining an aggravation opinion.

Accordingly, the issue of service connection for headaches is REMANDED for the following action:

1.  Schedule a VA examination for the issue of service connection for headaches.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should offer the following opinion:

Is it as likely as not (i.e., to a probability of 50 percent or greater) that the preexisting headaches permanently worsened beyond the normal progression during service?  Please specifically address in-service assaults.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against aggravation is so evenly divided that it is as medically sound to find in favor of aggravation as to find against aggravation.  A rationale should be provided for the opinion.  

2. When the development above has been completed, the 
remanded issue should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


